Citation Nr: 1447615	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  09-32 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right ankle disability.  

2. Entitlement to service connection for a right knee disability, to include as secondary to a service-connected right ankle disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1971 to November 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In May 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  During the hearing he was granted a 90-day abeyance period for the submission of additional evidence.  In August 2014, the Board issued a decision denying the Veteran's appeal in these issues.  However, in July 2014 (prior to the issuancxe of the Board's decision) , the Houston RO had received additional evidence; such evidence was of record and was not forwarded to the Board or associated with the record prior to the Board's August 2014 decision.  In October 2014, the Veteran submitted a waiver of initial RO consideration of the additional evidence received.  For the reasons discussed below, the August 2014 Board decision is being vacated.  

The issues of service connection for left and right knee disabilities, to include as secondary to a service-connected right ankle disability, are addressed in the REMAND portion of the decision below and are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


FINDINGS OF FACT

1. On August 22, 2014, the Board issued a decision denying the Veteran's appeals seeking service connection for left and right knee disabilities.

2. Pertinent evidence constructively of record was not available for the Board's review at the time of the August 22, 2014, decision, and was not considered in, that decision.  


CONCLUSION OF LAW

The August 22, 2014, decision denying the Veteran's appeals in the matters of service connection for left and right knee disabilities was based on an incomplete record which constituted a denial of due process, and requires vacatur of that decision.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2014).  

In August 2014, the Board issued a decision denying the Veteran's appeal in the matters of service connection for left and right knee disabilities.  It has since been brought to the Board's attention that prior to the Board's decision in August 2014, the Veteran submitted to the RO additional evidence (including July and August 2014 statements from private physicians M.M. and T.P, and private treatment records related to the Veteran's knee disabilities) which was not timely associated with the Veteran's record.  Accordingly, the Board finds that the August 2011 Board decision was based on an incomplete record, and violated due process.  

As the August 2014 Board decision denied the Veteran due process of law, that decision must be vacated.  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).  
ORDER

The August 22, 2014 Board decision in the matter of service connection for left and right knee disabilities is vacated.  


REMAND

In July 2014, the Veteran submitted additional evidence, including July and August 2014 statements from Dr. M.M. and Dr. T.P. and private treatment records related to the Veteran's knee disabilities.  The July 2014 statement from Dr. M.M. indicates that "[t]heoretically it is possible that a patient with right ankle problems could develop left knee degenerative joint disease" (emphasis added).  The August 2014 statement from Dr. T.P. indicates that "[a]fter evaluating [the Veteran] I have come to the conclusion that his right ankle instability and pain may have contributed to the left knee injury.  In order to compensate for the pain in his right ankle he may have tended to shift his weight to his left leg" (emphasis added).  Dr. T.P. further stated, "I must stress that I cannot say that the right ankle problem definitely was the cause of his left knee injury."  

Furthermore, the August 2012 VA examiner cited the lack of private records regarding the Veteran's knee surgeries (specifically, no history or office notes) in providing his opinion that the Veteran's left and right knee disabilities are less likely than not proximately due to or the result of the Veteran's service-connected right ankle disability.  As the additional evidence noted above includes private treatment records related to the Veteran's knee disabilities (and suggests the possibility of further pertinent records being outstanding), and obviously were not considered by the August 2012 VA examiner, a remand for an addendum opinion is necessary.  

The most recent VA treatment records in the record are from December 2012.  Any updated records of VA treatment for the left and right knees are constructively of record, may contain pertinent information, and must be secured.  

The case is REMANDED for the following:

1. The AOJ should secure for the record copies of the complete updated clinical records of all private and VA treatment or evaluation the Veteran has received for his left and right knee disabilities since December 2012 (i.e., any not already received for the record).  

2. Thereafter, the AOJ should return the entire record to the August 2012 VA examiner for review and an addendum opinion, in light of the evidence added to the record since the August 2012 examination, regarding the etiology of the Veteran's left and right knee disabilities, to include whether they have been caused or aggravated by his service-connected right ankle disability.  

If the August 2012 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another appropriate physician to review the record and provide the opinion sought.  

The examiner must explain the rationale for all opinions, including comment on the private providers' opinions in the submissions by the Veteran (i.e., express (including rationale) agreement or disagreement with each).  

3. The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


